DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on January 08, 2021.
Claims 1, 7, 12, 18 and 23 have been amended. Claims 9 and 20 have been canceled.
Claims 1-8, 10-19 and 21-23 have been examined. Claims 1-8, 10-19 and 21-23 are allowed (Renumbered to claims 1-21).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated November 12, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Double Patenting
The rejection of claims 1-23 on the ground of nonstatutory double patenting is withdrawn in view of the terminal disclaimer filed on January 08, 2021.

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 12 and 23 (Renumbered to claims 1, 11 and 21) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 12 and 23:
“wherein the code optimization conversation is stored in a code optimization query cache,
wherein the code optimization conversation is replayable to the managed runtime environment or another different managed runtime environment, wherein replaying of the code optimization conversation comprises:  		conducting the code optimization conversation between the code   	optimization query cache and the managed runtime environment or the   	another different managed runtime environment; and  		providing by the code optimization query cache an optimized   	version of the code unit and a corresponding set of one or more   	speculative assumptions to the managed runtime environment or the   	another different managed runtime environment.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 12 and 23. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Porras et al. (US Pub. No. 2012/0030661)  	Porras set forth a method for observation and analysis based optimization of software code. An expected value is chosen for a dynamic attribute that cannot be determined, prior to execution of the associated software code, to be guaranteed to have that expected value at runtime. An optimized version of the software code is generated, including one or more optimizations based on an assumption that the dynamic attribute will have the expected value. However, Porras does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 12 and 23. 

   	Sarkar et al. (US Pat. No. 6,292,938)  	Sarkar set forth an optimizing, compiler that performs retargetable object code generation for a specific processor by matching tree patterns in directed acyclic graphs derived from the source code. However, Sarkar does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 12 and 23.
   	
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192